DETAILED ACTION
Pending Claims
Claims 1-14 are pending.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 1-14 are objected to because of the following informalities:
For improved clarity, the limitations of R1-R14 in claim 1 should state: 
R1, R2, R3, R4, R5, R6, R7 and R8 each independently represent a hydrogen atom, a methyl group or an ethyl group; 
R9, R10, R11, R12, R13 and R14 each independently represent a hydrogen atom or an alkenyl group with 2 to 4 carbon atoms, and at least one of R9, R10, R11, R12, R13 and R14 represents an alkenyl group with 2 to 4 carbon atoms.  
The intent of claim language is understood from the specification.  However, the claim language could possibly be misinterpreted to mean that just some (not all) of R9, R10, R11, R12, R13 and R14 “are not 15a hydrogen atom at the same time”.  The proposed language avoids this possible misinterpretation.  Claims 2-14 are objected to because they are dependent from claim 1.  Appropriate correction is required.

Allowable Subject Matter
Claim 1 would be allowable if rewritten or amended to overcome the objection(s) set forth in this Office action.
Claims 2-14 would be allowable if rewritten to overcome the objection(s) set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  Tachibana et al. (JP 2016-196548 A) represents the closest prior art.
Tachibana et al. disclose: (1) a resin composition (Abstract; Examples 1-17 in Table 1), comprising: (A) a maleimide resin (Examples 1-17 in Table 1; see also page 38, lines 4-13 of the machine translation); and (B) a benzoxazine resin (Examples 1-17 in Table 1; see also page 38, lines 15-18 of the machine translation);
(3) wherein a weight ratio of the maleimide resin and the benzoxazine resin of Formula (1) is 100:10-40 (Examples 2, 10-15 & 17 in Table 1);
(4) wherein the maleimide resin comprises 154,4'-diphenylmethane bismaleimide, polyphenylmethane maleimide, bisphenol A -41-diphenyl ether bismaleimide, 1,6-bismaleimide-(2,2,4-trimethyl)hexane, or a combination thereof (Examples 1-17 in Table 1; see also page 38, lines 4-13 of the machine translation);
(5) further comprising a component (C) which 10comprises epoxy resin (Examples 6-8 in Table 1; see also page 38, lines 20-23 of the machine translation);
(6) wherein a weight ratio of (A) the maleimide resin and the component (C) is 100:1-100 (Example 6-8 in Table 1);
(7) further comprising inorganic filler, curing accelerator, toughening agent or a combination thereof (Examples 1-17 in Table 1; see also page 38, line 25 through page 39, line 8 of the machine translation); and 
(8-14) an article made from the resin composition, wherein the article comprises a prepreg, a resin film, a laminate, or a printed circuit board (Abstract; Examples 1-17 in Table 1; see also page 39, line 15 through page 40, line 15).
Tachibana et al. fail to disclose a benzoxazine resin of Formula (1).  Rather, they contemplate a number of benzoxazine resins, including one having the following formula:

    PNG
    media_image1.png
    175
    656
    media_image1.png
    Greyscale
.
Li et al. (CN 106397767 A1) disclose a benzoxazine resin similar in structure to Formula (I):

    PNG
    media_image2.png
    516
    917
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    427
    835
    media_image3.png
    Greyscale
.
These benzoxazine resins provide improved Tg characteristics compared to the benzoxazine resin taught by Tachibana et al. (see Abstract; Comparative Example 1).  However, these benzoxazine resins fail to fully satisfy Formula (I).  Specifically, they fail to satisfy: (1) R9, R10, R11, R12, R13 and R14 each independently represent a hydrogen atom or an alkenyl group with 2 to 4 carbon atoms, and at least one of R9, R10, R11, R12, R13 and R14 represents an alkenyl group with 2 to 4 carbon atoms.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Hu et al. (US 2018/0371243 A1) disclose a composition and article related to the instantly claimed composition and article; Sung et al. (US 2018/0186976 A1) and Chen et al. (CN 110818868 A) disclose benzoxazine resins similar to the benzoxazine resin of Formula (1).


Communication
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J FEELY whose telephone number is (571)272-1086. The examiner can normally be reached Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Randy Gulakowski can be reached on (571)272-1302. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL J FEELY/Primary Examiner, Art Unit 1766                                                                                                                                                                                                        
August 26, 2022